Citation Nr: 1402477	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  06-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date earlier than March 30, 2004, for the award of service connection for bipolar disorder with alcohol abuse and depression.

3.  Entitlement to increases in the ratings for bipolar disorder with alcohol abuse and depression, currently assigned "staged" ratings of 50 percent prior to June 11, 2012, and 70 percent from that date.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1971 to January 1974.  Regarding the service connection issue, this matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In January 2008, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

In March 2008 the Board issued a decision which, in pertinent part, denied service connection for tinnitus and a psychiatric disorder.  The Veteran appealed the March 2008 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), resulting in an April 2009 Joint Motion for Remand (Joint Motion) by the parties.  By an April 2009 Order, the Court remanded the matter for compliance with the instructions in the Joint Motion.  In November 2009 the Board remanded the matter for further development.  A May 2011 rating decision awarded the Veteran service connection for bipolar disorder with alcohol abuse (claimed as posttraumatic stress disorder (PTSD)) and depression, resolving that issue on appeal.  In December 2012, the Board remanded the tinnitus issue for additional development to comply with the Joint Motion.

The issues of entitlement to higher ratings and an earlier effective date for the award of service connection for the psychiatric disorder are before the Board on appeal from the May 2011 RO rating decision.  In December 2012, the Board remanded these issues for issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran has perfected his appeal of these issues.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) (raised in the context of the increased rating claim) is being REMANDED to the VA Regional Office.  VA will notify the Veteran when action on his part is required.  


FINDINGS OF FACT

1.  Tinnitus was not manifested in, and is not shown to be related to, the Veteran's service.

2.  The first communication from the Veteran to VA indicating that he was seeking service connection for a psychiatric disability was received on March 30, 2004 (more than one year after his separation from active duty).

3.  Prior to June 11, 2012, the Veteran's service-connected psychiatric disability (bipolar disorder with alcohol abuse and depression) was not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity.

4.  From June 11, 2012, the Veteran's bipolar disorder with alcohol abuse and depression is not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; psychiatric symptoms productive of total occupational and social impairment are not shown.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  An effective date earlier than March 30, 2004 for the award of service connection for bipolar disorder with alcohol abuse and depression is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

3.  Ratings for bipolar disorder with alcohol abuse and depression in excess of 50 percent prior to June 11, 2012 and/or in excess of 70 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9432 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the service connection issue on appeal, the Veteran has been advised of VA's duties to notify and assist in the development of his claim.  Via letters in May 2004 and November 2006, he was advised of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter informed the Veteran of disability rating and effective date criteria.  Although complete VCAA notice was not provided to the Veteran prior to the initial adjudication in this matter, he has had ample opportunity to supplement the record and to participate in the adjudicatory process following notice.  The claim was readjudicated after all essential notice was given (by a July 2013 supplemental SOC (SSOC)).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the earlier effective date claim, the appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2013 SOC provided notice on the "downstream" issue of an earlier effective date for the award, and an August 2013 SSOC readjudicated the matter after the Veteran had opportunity to respond.

Regarding the increased rating issue on appeal, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  An August 2013 SSOC provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in December 2004 (audiologic and psychiatric), June 2010 (audiologic and psychiatric), June 2012 (psychiatric), and April 2013 (audiologic); those examinations are described in greater detail below, and are cumulatively adequate for rating purposes as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Documents in the claims-file refer to the Veteran receiving benefits with the Social Security Administration (SSA) since the 1980s.  However, there is no indication (nor is it alleged by the appellant or his attorney) that the 1980s SSA claim involved any matter pertinent to this appeal; there is no suggestion that the Veteran's SSA claim involved tinnitus, and there is no suggestion that records associated with such a claim in the 1980s (if available) would contain information pertinent to the rating of a psychiatric disability beginning in 2004.  Therefore, the Board finds that delaying an appellate decision in this matter to attempt to secure the SSA records is not necessary.

The Board also notes that the Veteran's VA treatment records contain references to periods of increased depression and other symptoms during treatment after the most recent VA psychiatric examination conducted for the purposes of this appeal.  The Board has considered whether the evidence presents an allegation of increased severity of the disability warranting a remand for a new VA examination.  The Board finds, especially with consideration of the criteria for a 100 percent rating (the next higher schedular rating for the psychiatric disability), that the record does not suggest new manifestations or a new level of severity of psychiatric disability implicating the criteria for the 100 percent rating.  The Veteran does not contend otherwise.  The Board accordingly finds that the record raises no reason to delay an appellate decision in this matter [for yet another examination].

The Board finds that there has been compliance with the directives of the April 2012 Court Order and Joint Motion as well as compliance with the December 2012 Board remand.  The new (April 2013) VA examination report adequately addresses the questions pertinent to the tinnitus issue; it specifically discusses the significance of the alleged puretone threshold shift during service, as well as the Veteran's lay accounts.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the January 2008 hearing reflects the undersigned specifically noted that to establish service connection it must be shown that the claimant has a chronic disability and that it is related to service.  The Veteran's testimony in response to the questions posed by the undersigned focused on the elements necessary to substantiate the service connection claim; i.e., by his testimony he demonstrated that he is aware of the elements necessary to substantiate the claim, and what must still be shown.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence of record, to include the claims file, "Virtual VA," and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A layperson is generally not capable of opining on matters requiring medical knowledge.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter (including degree of disability), the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Tinnitus

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran alleges that he witnessed a shooting during service in December 1972 where one soldier shot and killed another soldier and that the gun went off in his presence and caused him to develop hearing loss and tinnitus.  For the reasons following, the Board finds that it is not essential to this decision to determine whether this account is credible:  First, the Board concedes the occurrence of some manner of significant acoustic trauma during the Veteran's service; his DD Form 214 shows that he served in an engineer battalion and by virtue of such service, likely was exposed to machinery noise.  Second, as discussed in more detail below, the evidence shows that (conceding occurrence of acoustic trauma in service) the Veteran's tinnitus is unlikely attributable to such trauma, as the competent medical opinion of record probatively indicates  that no event during service caused damage to the Veteran's ears to which tinnitus may be medically attributed.  

On May 1971 (prior to induction) examination audiometry puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
5
0
0
LEFT
10
0
0
0
0

On clinical evaluation the ears and drums were normal.

The service treatment records (STRs) do not show complaints of hearing loss or tinnitus by the Veteran.  In a January 1974 Report of Medical History completed by the Veteran at separation from service, he checked boxes marked "no" with respect to whether he now had or ever had had "hearing loss" or "ear, nose, or throat trouble."  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
0
N/A
0
LEFT
25
10
0
N/A
0
On clinical evaluation the ears and drums were normal.

Following service discharge, the Veteran worked in a laundry, as a custodian, a warehouseman, a draftsman, a construction inspector, and a security guard.  See March 1990 VA psychiatric evaluation report.  

The Veteran filed a claim for VA pension benefits in 1990 and reported problems with depression, memory loss, stress, head injury, dislocated hip, and a broken fibula, but did not mention hearing loss or tinnitus.  On March 1990 VA general medical examination, the Veteran did not report tinnitus, although he reported numerous other symptoms/complaints.  Ear examination noted that tympanic membranes could be visualized bilaterally and were intact.

Likewise, private treatment records dated from 1986 to 1991 show various complaints of shoulder and hip pain, viral symptoms like nausea, chest discomfort, reflux, left elbow pain, skin problems, headaches, an ingrown toenail, and fatigue, but no complaints pertaining to hearing disability or tinnitus.

A December 1993 examination for housebound status or aid and attendance noted numerous medical problems, including extensive chemical burns, chronic pain syndrome, and a vascular necrosis of the right femoral head, but there was no mention of tinnitus or hearing problems.  The Veteran listed numerous other problems in a claim filed that same month; tinnitus was not mentioned.

The earliest record mentioning tinnitus is a March 2004 claim for compensation.  A July 2004 statement by the Veteran's former wife notes that he complained of being unable to hear her voice or that of her daughter due to ringing in his left ear.  He reported his tinnitus began in service when a shotgun went off right by his ear.  He reported that the shotgun was fired by a white serviceman who was firing in the barracks on black servicemen.

A November 2003 VA treatment record shows that the "report of systems" of the head, eyes, ears, nose and throat ("HEENT") revealed the following report by the examiner:  "prob[lem] with tear duct as above.  No headache.  No URI symptoms.  No hoarseness.  No sore throat.  No hearing loss."

On December 2004 authorized audiological evaluation, the examiner found a moderate sensorineural hearing loss in the left ear and a nondisabling hearing loss in the right ear.  The Veteran reported hearing loss since service and he indicated that he had episodes of tinnitus "twice a week" for "5-10 seconds."  He stated that he had exposure to noise trauma as an Army combat engineer.

The examiner opined "the veteran's report of the frequency and duration of tinnitus does not warrant a diagnosis of tinnitus."  He stated that the Veteran did not have a disabling hearing loss in the right ear.  Regarding the left ear, the examiner stated:

The veteran's c-file was reviewed.  An electronic hearing test conducted as part of the veteran's separation medical exam dated January 17, 1974 shows the veteran's hearing was within normal limits at discharge.  Based on hearing within normal limits at discharge, it is my opinion that the veteran's current moderate loss of hearing is less likely as not caused by or a result of noise exposure while in service.

Service connection for bilateral hearing loss was denied by the Board in March 2008.

During his January 2008 hearing before the undersigned, the Veteran reported that he could not recall when his hearing problems began.  He testified that as to his tinnitus "it'll stay with you for a while."

A June 2010 VA examination report notes that the Veteran reported having tinnitus currently and that he had had tinnitus "since service."  The examiner noted that the claims folders were reviewed.  The examiner concluded that "the veteran's reported tinnitus is less likely as not caused by or a result of noise exposure while in the service."  He explained the rationale for his conclusion, noting that "[e]lectronic hearing testing conducted at enlistment and discharge shows the veteran did not have hearing damage while in service."

The most recent Joint Motion in this case found that the June 2010 VA examination report was inadequate for the purposes of addressing the question of the etiology of the Veteran's tinnitus for this appeal.

An April 2013 VA examination report is now of record, prepared in compliance with the Board's December 2012 remand.  The VA examiner notes that the claims folders were reviewed, and that the Veteran's lay report and documents in the claims-file indicate that the Veteran was exposed to hazardous noise levels while in service.  The VA examiner noted that "[e]lectronic hearing testing conducted at enlistment and at discharge shows the veteran did not have hearing loss / hearing injury while in service (no significant threshold shift beyond normal variability while in service)."  The VA examiner concluded: "Based on electronic hearing testing conducted at enlistment and at discharge it is my opinion the veteran[']s hearing loss and reported tinnitus are less likely as not caused by or a result of noise exposure while in service."  The VA examiner explained: "The audiogram is the gold standard for identifying noise injuries.  In the absence of an objectively verifiable noise injury (there are no significant threshold changes beyond normal variability while in service, as in this case) the association between claimed tinnitus and noise exposure does not exist."  The examiner's concludes that the Veteran's tinnitus in this case is unlikely related to service, and explains that in order to find otherwise "one would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury.  Such an opinion would directly contradict the objective evidence in the record."  Finally, the VA examiner states that "the etiology of tinnitus lies elsewhere and ma[]y not be determinable based on the evidence available."

The April 2013 VA examiner's opinion is adequate for the purposes of the Board's appellate review of this case, including with regard to the concerns of the most recent Joint Motion.  The April 2013 VA examiner explains a clear rationale for the conclusion that the tinnitus was not likely caused by a noise injury during service; the examiner acknowledges the Veteran's lay testimony, accepts that the Veteran was exposed to hazardous noise during service, cites the audiometry results from service, and discusses application of clear scientific principle.  The examiner states that the audiometry results showed no changes beyond normal variation and, thus, there was no pertinent in-service damage to the Veteran's ears to which tinnitus may be medically attributed.  The April 2013 VA examiner also explains clearly why the disparity between audiometry at the beginning and at the conclusion of service does not reflect "hearing damage": the shown threshold shift was within "normal variability."

Given the findings with respect to tinnitus, including in the June 2010 and April 2013 VA examination reports, the Board will concede that the Veteran has or had tinnitus at least at some point during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  It may also reasonably be conceded that he was exposed to some levels of hazardous noise in service.

Notably, postservice evidence does not include any mention of complaints or findings of hearing loss and/or tinnitus prior to 2004 (more than 30 years after service).  Such a lengthy time interval between service and the earliest postservice recorded complaint or findings of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  

In addition to the documented post-service treatment records, the evidence includes statements from the Veteran asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Assuming that the appellant is competent to report symptoms of tinnitus because this requires only personal knowledge as it comes to him through his senses, the Board finds that his statements are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His accounts of continuity of symptomatology are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Official records contradicting parts of the Veteran's statements regarding the origin of his tinnitus also detract from his credibility.  He reported that his tinnitus began when a man, who was shooting at servicemen, fired a shotgun near his ear in the barracks.  The claims folders contain a copy of a military police (MP) investigation report indicating that around the time reported by the Veteran there was indeed an incident where a soldier fired a shotgun at two other men as a result of a prior argument.  However, the Veteran is not mentioned in the report as being involved in the incident, and the incident took place at a residence, not in the barracks.  Given its nature and purpose, and that it was contemporaneous with the event in question, the Board finds the MP report more probative in this matter than the Veteran's self-serving account.

The Veteran's credibility is also weakened by his inconsistent descriptions of his tinnitus.  At his December 2004 VA audiological examination, he reported that he had tinnitus twice a week for 5 to 10 seconds.  The examiner determined that "the report of the frequency and duration of his tinnitus does not warrant a diagnosis of tinnitus."  Thereafter, in May 2005 the RO informed him of the examination results and denied his claim on the basis that he had no current diagnosis.

Subsequent to the Veteran being notified in 2005 that his description of tinnitus was not diagnostic of tinnitus, his description of his tinnitus changed.  For example, during his 2008 hearing he described his tinnitus as lasting "awhile."  Also, during his 2010 examination, he reported his tinnitus as intermittent since service.  These changes in his accounts to address notations to the effect that his earlier accounts do not support his claim are obviously self-serving and compensation-driven; thus, they lack credibility.

For the aforementioned reasons, the appellant's statements are considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).
The July 2004 lay statement of the Veteran's ex-wife indicates he reported hearing troubles to her due to tinnitus, but she did not specify when he first complained of tinnitus to her.  Regardless, she reports that she did not meet the Veteran until 1981, more than 6 years after service.  Hence, by her own account, she has no contemporaneous knowledge of complaints by the Veteran of tinnitus during service or for several years after his separation from service.  Further, only the Veteran is competent to observe ringing in his ears.  It is not within the realm of the personal observation of his ex-wife (as only he can hear his own tinnitus).

The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment in service or for over 30 years following active duty discharge and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative, particularly as his statements are deemed not credible by the Board.  Therefore, continuity has not here been established, either by evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's tinnitus and his active duty, despite his contentions to the contrary.  To that end, the Board places significant probative value on the April 2013 VA examination undertaken specifically to address the issue on appeal.  Notably, the only adequate medical opinion on this issue concludes that tinnitus was less likely as not (less than 50 percent probability) related to the Veteran's service.  The April 2013 VA examiner indicated that the Veteran's claims file was reviewed.  The file review is significant, as in support of the opinion the examiner cites to clinical data including that audiological evaluations in the STRs did not show hearing damage (which could indicate a possibility of tinnitus).  The Board notes that there is no medical opinion of record contradicting the April 2013 VA examination report.

The Board has also considered the Veteran's statements asserting a nexus between his current tinnitus and his active duty service.  He is not competent to provide a nexus opinion as he is a layperson without the specialized training necessary to address a complex question with respect to the inner workings of the ear, and does not cite to any supporting medical texts or treatises.  Such competent evidence has been provided by the April 2013 examiner who examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  The Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  Hence, the benefit of the doubt doctrine does not apply; the claim must be denied.

Earlier Effective Date for the Award of Service Connection for Bipolar Disorder with Alcohol Abuse and Depression

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered to have been filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

On March 30, 2004, more than 30 years after his discharge from service, VA received the Veteran's original claim of service connection for a psychiatric disability (claimed as "PTSD").  When the RO granted service connection, it assigned an effective date of March 30, 2004, the date of receipt of claim.  See 38 C.F.R. § 3.400.  There is no prior claim of service-connection for a psychiatric disability, either formal or informal, in the record.
The Veteran's August 2011 notice of disagreement with the assigned effective date asserts: "I feel I should be paid back to 1985, the date I originally file[d] my claim."  Significantly, a review of the record found no prior claim, formal or informal, or communication from the Veteran in writing indicating he was seeking service connection for a psychiatric disability.  The allegation to the contrary is unsupported by any factual evidence.  The Board acknowledges that an April 1990 VA examination report includes a diagnosis of adjustment disorder with depressed mood associated with "stresses of the loss of his sister, a divorce, and difficult[]y with a co-worker at work."  This report, and other evidence, reflects that the Veteran was receiving treatment including with anti-depressant medication.  However, the fact that the Veteran received a diagnosis and treatment for a psychiatric disability prior to March 30, 2004 does not establish (or suggest) that he then filed a claim of service connection for such disability.  While a treatment report may constitute an informal claim for certain benefits, such as an increased rating for a condition already service connected, such is not the case with respect to original applications for service connection where, as here, there has been no prior allowance or disallowance of a formal claim for service connection.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  The Court has consistently held that the "mere presence of the medical evidence does not establish an intent on the part of the veteran to seek . . . service connection for the . . . condition."  Brannon v. West, 12 Vet. App. 32, 35 (1998) (citing KL v. Brown, 5 Vet. App. 205, 208 (1993)); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  The medical records were written by clinicians, and do not constitute a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  38 C.F.R. § 3.155.  In other words, the medical records from prior to 2004 do not meet the legal criteria for a claim.  Based on the foregoing, the Board concludes that the medical reports cannot constitute an original service connection claim for a psychiatric disability.

In the absence of a formal or informal claim seeking service connection for a psychiatric disability being filed prior to March 30, 2004, an effective date of award of such benefit earlier than that date is not warranted.

The preponderance of the evidence is against the Veteran's claim for an earlier effective date for the award of service connection for bipolar disorder with alcohol abuse and depression.  Therefore, the benefit of the doubt doctrine does not apply; the appeal in the matter must be denied.

Increased Ratings for Bipolar Disorder with Alcohol Abuse and Depression

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. §  4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With the assignment of an initial rating upon an award of service connection, separate ratings can be assigned for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bipolar disorder with alcohol abuse and depression has been rated by the RO under Code 9411 (for PTSD).  Because there is a specific code for rating bipolar disorder (Code 9432), the Board finds it more appropriate for the rating to be under that diagnostic code.  As Code 9411 and Code 9432 both provide for rating under the General Rating Formula for Mental Disorders (General Formula), the Veteran is not prejudiced by this technical amendment.

Under the General Formula a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

However, the United States Court of Appeals for the Federal Circuit (Court) recently held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).
The Veteran's award of service connection for bipolar disorder with alcohol abuse and depression is effective from March 30, 2004.  The relevant appeal period is therefore from March 30, 2004.

A July 2004 VA mental health medication consultation "initial visit" report shows that the Veteran reported long-term recurrent depression.  He related that when depressed he has a sad, empty mood isolates, is anhedonic, cannot sleep (partly due to chronic pain), has poor concentration, and variable appetite.  He reported that his energy was up and down and that he felt worthless.  He denied dwelling on death/dying, denied current suicidal ideation, and denied homicidal ideation; he reported that he had a serious suicide attempt in 1975.  He gave a history of grandiose planning and elevated mood lasting 1-2 weeks, during which he could sleep only 1-2 hours per night.  During such times, he was more talkative, had racing thoughts, was easily distractible and couldn't focus on one subject.  He had increased goal-oriented activity in that he would start many projects, but was unable to focus enough to finish any of them.  During these periods he would have increased spending on unneeded items and had to declare bankruptcy because of this.  The Veteran reported that his treatment with various antidepressants in the past had not helped.  He reported that he "used to have intrusive thoughts" about a past traumatic incident from service, "though they have died down."  The Veteran reported having nightmares in which he awakens in a sweat, typical of PTSD nightmares.  He described avoiding thoughts and reminders of the traumatic incident and was unable to recall some aspects of it.  He had decreased interest in significant activities, felt estranged and distant from other people, had difficulty sleeping, was irritable, had decreased concentration, was hypervigilant, and had an exaggerated startle response.

The July 2004 report shows that the Veteran's VA psychiatrist diagnosed the Veteran with bipolar II disorder and noted that antidepressants were ineffective.  The psychiatrist also noted that the Veteran required treatment for symptoms of PTSD.

A July 2004 VA treatment report of the Veteran's initial mental health intake and assessment by a licensed clinical social worker shows that the Veteran was "feeling very depressed."  The detailed description of symptoms and symptom history is substantially identical to that documented in the July 2004 psychiatric report.  The diagnosis was non-combat PTSD, Bipolar II Disorder, and recurrent major depressive disorder.

VA psychiatric and mental health reports from August 2004 describe symptomatology substantially consistent with the prior reports with the addition of attention paid to side effects of a medication prompting a change.

VA psychiatric and mental health reports from September 2004 describe symptomatology substantially consistent with the prior reports with the addition of some discussion of difficulties with depth perception which were attributed to stress.

An October 2004 written statement from the Veteran describes substantially the same symptoms discussed in the VA reports.

Regular VA treatment reports for the rest of 2004 describe symptomatology substantially consistent with the prior reports, with some discussion of headaches and some concern regarding disorientation and a report of a panic attack.

On December 2004 VA psychiatric examination the Veteran described awakening in a cold sweat and having flashbacks during an ordinary day.  He described autonomic difficulties with being on edge and startling easily, difficulty being around large groups of people, paranoid worries around crowds, being easily frightened by loud noises, being unable to hunt due to a past panic attack associated with hunting gunfire (reminding him of a traumatic event in service), experiencing depression on a daily basis, and frequently awakening with anxiety.  The report indicates that the Veteran experienced irritability and periods of manic behavior with the manic episodes described as few and far between with his prevailing mood being one of depression.

Mental status examination revealed that the Veteran had a tendency to ramble and be circumstantial, but with "no true evidence of loosening of associations or delusions."  He reported auditory hallucinations of his name being called on various occasions, and that these hallucinations frighten him.  The Veteran had good eye contact with the examiner and was described as open and cooperative.  The Veteran described his suicidal thoughts and suicide attempts of the past, with no indication of any occurrence in the recent past.  He described homicidal thoughts towards a person who disfigured him in a past attack, but never acted upon this.  The Veteran was appropriately dressed and groomed, and was oriented to person, place, and time.  The Veteran had minor recent memory impairment.  There was no obsessive or ritualistic behavior noted.  His speech was "under reduced pressure."  Affective display was blunted.  The Veteran described panic attacks that occur when he awakens from traumatic dreams.  The Veteran's depression level was rated as 7/10, he rated his anxiety level as 9/10, rated his suicidal ideation at a level of 3/10, and rated his homicidal ideation at a level of 7/10 (when he thinks of an assailant that threw acid in his face in the past).  The Veteran was not impulsive.  He had a prominent sleep impairment on a nightly basis with sleep interrupted by traumatic dreams of traumatic events leading to awakening with anxiety.  The examining psychiatrist diagnosed PTSD and type II bipolar disorder.  A GAF score of 50 was assigned, noting "serious symptoms such as suicidal ideation, serious impairment in occupational functioning, few friends and unable to keep a job."

Regular VA treatment reports throughout the period from 2005 through 2010 describe symptomatology substantially consistent with the prior reports (with some waxing and waning without substantially changing the essential psychiatric disability picture), with discussion of the Veteran's challenges in dealing with financial and family stresses.  An April 2006 record discusses the Veteran's report of panic attacks and PTSD symptoms that the psychiatrist found were "not true panic attacks."  In August 2007 the VA psychiatrist commented upon the Veteran's difficulties with mood at that time: "all his 'depression' is his worry that he won't get service connection."  In October 2007, the VA psychiatrist assigned a GAF score of 50.  In May 2008, the VA social worker assigned a GAF score of 51.  In September 2008, the VA social worker assigned a GAF score of 45 and noted "his mood generally seemed more depressed than usual."  In January 2009, the Veteran's VA primary care physician noted complaints of "more anxiety and more rage."  In February 2009, the Veteran's then new VA psychiatrist noted he complained of "a lot more anxiety and panic" with complaints of "nightmares and flashbacks" as well as "paranoia."  VA mental health reports from this period provide context describing the Veteran's concern and frustration with the status of the VA disability benefit appeals in connection with his financial difficulties.  Reports from the rest of 2009 document that the Veteran was later relieved with an improvement in his appeal for VA benefits, that he experienced increased feelings of depression associated with having nightmares, and that he was focused on recovering from a knee surgery for much of the year.

A June  2010 VA psychiatric examination report for compensation evaluation purposes is of record.  The Veteran described that he "often visits his brother who lives about 2 miles away," "spends time with twin grandchildren who are 3 years old and live with the veteran," and "has one good neighbor friend...."  The Veteran was unable to name any hobbies.  The Veteran reported that he was last severely depressed "not long ago" and that he "suffers a low-level depression on a daily basis and that depression worsens periodically so that he feels severely suicidal."  The report indicates that the Veteran has a tendency to isolate himself and have worse sleep habits when depressed," and that the Veteran "will also worry more about everyday events and has a tendency to use more alcohol."  The Veteran described that his energy, interest, and motivation levels are low when depressed, but the Veteran did not describe having ever neglected his hygiene despite significant depression.  The Veteran described that he "has heard his name called at those times but denies hearing running commentary or command voices."  The report describes "a history of impulsiveness, racing thoughts and distractibility," but the Veteran "believes this happened more frequently in the past."  The Veteran "has been described as having a tendency to rapid speech and agitation."  The Veteran was unable to recall when he last had an episode of excessive energy or decreased need for sleep.  He denied current thoughts or intent to hurt himself and denied homicidal ideation, intent, or plan.  He did report "a sense of apathy and some hopelessness for his long-term future."  The Veteran admitted to a violent temper "in the past,"  and that he "used to be very easily set off" while describing past incidents of losing his temper without indication of significant recent episodes.

The Veteran described "long-standing problems with hyperarousal, re-experiencing of traumatic events, and avoidance behaviors."  He complained of "recurring nightmares" of an in-service trauma "multiple times per week."  He described that since the time of the trauma he "has had panic attacks with mental confusion, tachycardia, and shortness of breath at least once per week or so."  The report notes that the Veteran "has a tendency to be very guarded and hypervigilant and does startle easily to sudden loud noises."  He reported avoiding crowded busy areas due to feeling vulnerable and unsafe, being unable to participate in ballgames or places with "a lot of chaos and people roaming around."

On mental status evaluation it was noted that the Veteran was appropriately dressed and groomed, was cooperative and polite, made good eye contact, but was observed to be "depressed" and his affect was "very restricted."  The examiner noted that "memory and concentration levels are impaired," as the Veteran "misses points on calculations, animal naming object recall and number sequencing and scores a 23/30 on the SLUMS examination."  The examiner stated that the Veteran "is able to maintain minimal activities of daily living including his own personal hygiene."  Referencing the prior December 2004 VA examination report, the June 2010 examiner commented: "There has been worsening of his condition."  The examiner described that the Veteran's symptoms of the prior year had been "continuous" and without remissions.  The examiner commented that the Veteran's past problems with alcohol abuse were reportedly "in sustained remission," and that there "has been no recent inappropriate behavior described" despite the remote history of violence.  The examiner found that the Veteran "has responded well to treatment."  However, the Veteran's "[t]hought processes and communication are impaired by difficulties with short-term memory and concentration," and his "social functioning is impaired by his high level of anxiety and avoidance behaviors due to posttraumatic stress disorder."  The examiner commented that the Veteran "is employable from a psychiatric standpoint in my opinion in a limited setting in which he would have little or no contact with the public and loose supervision," and that he "is competent for VA purposes."  The VA examiner diagnosed bipolar disorder, PTSD "chronic and moderate to severe," and alcohol abuse.  A GAF score of 50 was assigned with regard to the Veteran's functioning within the prior three months.
The June 2010 VA examiner concluded, in pertinent part, that the Veteran's PTSD and bipolar disorder "are inextricably intertwined and so therefore cannot be separately evaluated for severity level.  The examiner found:

he has occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships."

Subsequent VA treatment reports show symptoms and impairment substantially consistent with prior documentation.  VA treatment reports (including as documented in Virtual VA) from March 2011, June 2011, and September 2011 show such symptoms along with GAF scores of 60, 61, and 65 respectively.

On June 2012 VA psychiatric examination (by the  examiner who conducted the June 2010 examination) the  diagnoses were PTSD, bipolar disorder, and alcohol abuse in addition to cannabis dependence.  The examiner determined that it is not possible to differentiate symptoms attributable to individual diagnoses.  The examiner characterized the occupational and social impairment associated with the diagnoses as: "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The examiner specifically did not endorse a finding of "[t]otal occupational and social impairment."  The Veteran described a routine including that he "often will go to his brother's house" and "may go to a friend[']s house with brother or to friend's sister[']s."  However, "[h]is socialization is limited."  The Veteran reported that he tries to return home before his wife returns home from work.  The Veteran described that his sleep was poor, and that he "smokes Marijuana in the evenings and he feels that this helps him fall asleep more easily."  The Veteran reported sometimes being awoken by nightmares of the in-service traumatic incident, with variable frequency.  He reported he tries to stay away from crowded areas as this tends to make him more agitated, and indicated that he generally does not socialize other than with a few chosen relatives and friends.  The Veteran described that he experienced panic attacks characterized in the report as "infrequent, perhaps once per week.  These usually occur if he gets startled unexpectedly."

Testing administered during the June 2012 VA examination included PHQ-9 screening, the results of which indicated "moderate to severe level of depression."  The Veteran had "no current plan or intent to harm himself."  Additionally, "Veteran occasionally hears his name called.  He denies hearing any specific messages.  He denies other Schneiderian symptoms of psychosis."  The examiner remarked: "This appears unchanged from prior examination."  The examiner observed that the Veteran was appropriately dressed and groomed, and the Veteran was cooperative and polite.  The Veteran's thought processes were "goal directed with no evidence of circumstantiality, tangentiality, internal preoccupation or paranoia."  The Veteran denied suicidal or homicidal ideation, intent or plan.  The Veteran's mood at the time was characterized as "mildly dysphoric" and his affect was "reserved."  The report shows that the Veteran "misses points on calculations, animal naming and object recall and scores a 24/30 on the SLUMS examination."  The VA examiner noted that the Veteran's routine use of marijuana "appears to be new since last compensation and pension examination" and was reported to have spanned the prior two years.

The June 2012 VA examination report's inventory of the Veteran's symptoms endorses findings of: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and persistent delusions or hallucinations.  The VA examiner found no indication of other pertinent symptoms, including specifically finding no gross impairment of thought processes or communication, no grossly inappropriate behavior, no persistent danger of hurting self or others, no intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), no disorientation to time or place, and no memory loss for names of close relatives or own occupation or own name.  The VA examiner found that the Veteran was capable of managing his financial affairs.  The GAF score assigned was 50.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  An April 2013 VA treatment report (in Virtual VA) shows  a GAF score of 60 with symptoms of  restricted affect, down mood, and depression without suicidal ideation or safety issues.

The reports of the VA examinations, the VA treatment records, lay statements, and the Veteran's testimony, overall, provide evidence against his claim, as they do not show that prior to June 11, 2012, symptoms of his psychiatric disability produced deficiencies in most areas with the level of severity or nature of symptoms meeting or approximating the criteria for a 70 percent rating.  He did not display obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations from that time revealed no impairment of thought processes or content.  The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas due to symptoms of the severity contemplated by such examples.  Here, deficiencies in most areas associated with symptoms of such severity simply were not shown prior to June 11, 2012.

The Board has considered the Veteran's report of hallucinations during the appeal period, and the Board acknowledges that the criteria for a 100 percent rating include a list of examples including "persistent hallucinations."  The Board finds that the evidence does not show that the Veteran experienced persistent hallucinations.  Furthermore, even considering the occurrence of hallucinations, the evidence does not show that this single symptom is part of a complete disability picture most nearly approximating the criteria for a higher rating.  The Veteran's shown symptoms prior to June 11, 2012, reflect impairment from panic attacks, memory impairment, disturbance of motivation and mood, difficulty with relationships, depressed mood, anxiety; the disability picture is contemplated by the criteria for ratings no higher than 50 percent.  The symptoms shown during the pertinent period do not generally show impairment due to symptoms such as (or of comparable severity to) those contemplated in the criteria for higher ratings.  The Veteran's reported difficulty with relationships is contemplated by the criteria for a 50 percent rating; his discussions of multiple relationships do not reflect an "inability" to establish and maintain relationships.  The Veteran also described (documented in VA treatment report) some occasional difficulty with getting temporarily lost when driving, but the Board finds no clear indication of true spatial disorientation (as distinguished from occasional difficulty with navigation).  However, the very fact that the very is able to maintain a driver's license weighs against a disability picture consistent with a higher rating.  The Veteran's regular VA mental health treatment reports throughout the period generally indicate that he did not experience suicidal ideation, but do contain references to a past suicide attempt and do contain infrequent indications of periodic passive suicidal feelings.  Considering this evidence carefully, the Board finds that the evidence infrequently showing some passive suicidal feelings and showing a remote history of significant suicidal ideation does not show a disability picture characterized by suicidal ideation for the period on appeal prior to June 11, 2012.  The evidence does not show suicidal ideation such that, in context, the severity of the overall psychiatric disability picture most nearly approximates impairment in most areas of the severity contemplated by the criteria for a 70 percent rating.

In sum, the Veteran's level of impairment in most areas (such as work, school, family relations, judgment, thinking, or mood) prior to June 11, 2012, was not of the level of severity contemplated by the criteria for a 70 percent rating or higher.

Continuing the analysis, the reports of the VA examinations, treatment records, lay statements, and the Veteran's testimony, overall, do not show the Veteran's psychiatric disability to have been of such severity as to warrant a 100 percent schedular rating from June 11, 2012.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of his close relatives, own occupation, or own name.  The treatment records and examinations consistently show appropriate thought processes and content and appropriate behavior.  There were very infrequent reports of [only] passive suicidal feelings.  While the observations by the VA examiners and treatment providers suggest that the Veteran has limited social relationships, such impairment is clearly encompassed by the criteria for a 70 percent rating (which contemplate deficiencies in most areas due to such symptoms as inability with regard to relationships).  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, such rating for PTSD is not warranted at any time.

The Board has again considered the Veteran's report of hallucinations, and the Board acknowledges that the criteria for a 100 percent rating include a list of examples including "persistent hallucinations."  The Board finds that the evidence does not show that the Veteran has experienced persistent hallucinations.  Furthermore, even considering the occurrence of hallucinations, the evidence does not show that this single symptom is part of a complete disability picture most nearly approximating the criteria for a higher 100 percent rating.  The Veteran's shown symptoms from June 11, 2012, reflect impairment from symptoms contemplated by the criteria for ratings no higher than 70 percent.  The symptoms shown during the pertinent period do not generally show impairment due to symptoms such as (or of comparable severity to) those contemplated in the criteria for a 100 percent rating.

The Board notes that the Veteran's scores throughout the appeal period included a low of 45 in September 2008, and other GAF scores generally around 50.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning.  The 50 percent and 70 percent ratings contemplate the disability picture shown by the evidence, consistent with the GAF scores.  Consequently, the GAF scores (of themselves) do not provide a separate basis for increasing the ratings.

The Board notes the lay statements submitted by the Veteran in support of this claim. Those statements detail the types of problems that result from the Veteran's symptoms of PTSD.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent and 70 percent ratings assigned for the periods of time on appeal; thus the lay statements do not support the assignment of higher schedular ratings.

Based upon the evidence in this case, the exact onset of the Veteran's current symptoms/level of disability cannot be determined with any certainty.  There is no date prior to June 11, 2012 upon which it can be factually ascertained that he met the criteria for a 70 percent rating.

In summary, it is not shown that prior to June 11, 2012 the Veteran's psychiatric disability was manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; psychiatric symptoms were not shown to be productive of occupational and social impairment with deficiencies in most areas due to such symptoms as (or symptoms of comparable severity to) those contemplated in the criteria for a 70 percent rating.  Nor is it shown that since that date the Veteran's psychiatric disability has been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; psychiatric symptoms productive of total occupational and social impairment are not shown.  Consequently, increases in the "staged" schedular ratings assigned are not warranted.  38 C.F.R. § 4.7.

The Board has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected psychiatric disability has been manifested by occupational and social impairment and symptom complaints featuring nightmares, intrusive memories, panic attacks, memory impairment, disturbances in motivation and mood, difficulty in establishing and maintaining relationships, and hallucinations.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The schedular criteria for rating psychiatric disabilities provide for ratings based on these signs and symptoms.  See 38 C.F.R. § 4.130.  The Board notes that the list of symptoms in the rating criteria is not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In summary, the schedular criteria for psychiatric disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates impairment from psychiatric disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which has been manifested by occupational and social impairment.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disability because the rating criteria reasonably describe his disability level and symptomatology.   Thun, 22 Vet. App. at 115.

While the analysis does not need to proceed further, the Board nonetheless also notes that the Veteran's psychiatric disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.   38 C.F.R. § 3.321(b)(1).  He has not been hospitalized for this condition.  As to employment, the evidence does not reflect that the psychiatric disability markedly interferes with potential employment in any manner beyond the impairments contemplated by the applied rating criteria.  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

Finally, the Veteran has now expressly raised the issue of entitlement to a TDIU, and that issue is addressed in the remand section below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for tinnitus is denied.

An effective date prior to March 30, 2004, for the grant of service connection for bipolar disorder with alcohol abuse and depression is denied.

Ratings for bipolar disorder with alcohol abuse and depression in excess of 50 percent prior to June 11, 2012 and/or in excess of 70 percent from that date are denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted.  In a recent December 2013 written brief, the Veteran's attorney stated: "The veteran also requests that the Board consider entitlement to a total disability rating based on individual unemployability (TDIU)."  As such, the Board finds that a claim for a TDIU rating has been raised by the record.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.  The severity of the Veteran's service-connected disabilities, his employment history, his education and training, and all other factors having a bearing on the matter must be developed and considered.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for all additional development deemed necessary, and then develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the RO in the matter.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


